Case 2:20-cv-06033-RGK-JPR Document 12 Filed 07/13/20 Pagelof2 Page ID #:35

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06033-RGK-JPRx Date July 13, 2020

 

 

Title Anthony Bouyer v. Jon D. Jordahl, et al.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

The Complaint filed in this action asserts a claim for injunctive relief arising out of an
alleged violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12010-12213,
and a claim for damages pursuant to California’s Unruh Civil Rights Act (“Unruh Act’), Cal.
Civ. Code §§ 51-53. It appears that the Court possesses only supplemental jurisdiction over the
Unruh Act claim, and any other state law claim that plaintiff may have alleged, pursuant to the
Court’s supplemental jurisdiction. See 28 U.S.C. § 1367(a).

The supplemental jurisdiction statute “reflects the understanding that, when deciding
whether to exercise supplemental jurisdiction, “a federal court should consider and weigh in
each case, and at every stage of the litigation, the values of judicial economy, convenience,
fairness, and comity.’” City of Chicago v. Int’] Coll. of Surgeons, 522 U.S. 156, 173, 118 S. Ct.
523, 534, 139 L. Ed. 2d 525 (1997) (emphasis added) (quoting Carnegie-Mellon Univ. v. Cohill,
484 U.S. 343, 350, 108 S. Ct. 614, 619, 98 L. Ed. 2d 720 (1988)). The Court therefore orders
plaintiff to show cause in writing why the Court should exercise supplemental jurisdiction over
the Unruh Act claim and any other state law claim asserted in the Complaint. See 28 U.S.C. §
1367(c).

 

 

In responding to this Order to Show Cause, plaintiff shall identify the amount of statutory
damages plaintiff seeks to recover. Plaintiff and plaintiff's counsel shall also support their
responses to the Order to Show Cause with declarations, signed under penalty of perjury,
providing all facts necessary for the Court to determine if they satisfy the definition of a “high-
frequency litigant” as provided by California Civil Procedure Code sections 425.55(b)(1) & (2).
Plaintiff shall file a Response to this Order to Show Cause by no later than July 20, 2020.
Failure to timely or adequately respond to this Order to Show Cause may, without further

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-06033-RGK-JPR Document 12 Filed 07/13/20 Page 2of2 Page ID #:36

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06033-RGK-JPRx Date July 13, 2020

 

 

Title Anthony Bouyer v. Jon D. Jordahl, et al.

 

warning, result in the dismissal of the entire action without prejudice or the Court declining to
exercise supplemental jurisdiction over the Unruh Act claim and the dismissal of that claim
pursuant to 28 U.S.C. § 1367(c).

IT ISSO ORDERED.
00 : 00

 

Initials of Preparer slw

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
